DETAILED ACTION
The Office acknowledges receipt of the Applicant’s amendments filed 16 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle (US Patent 4,954,026) in view of Elligson (US Patent 5,025,903) in view Marks (PG Pub 2006/0022002 A1).
Regarding claim 1, Zurwelle discloses a power tool (27) comprising: 
a housing (28, 30); 
a motor disposed in the housing (col. 2 lines 65-68 – “motor housing 28”; also col. 3 lines 7-13, see Elligson below); 
an output spindle extending outward from the housing and configured to be rotationally driven by the motor (col. 3 lines 7-13, see Elligson below); 
a keyed chuck (29) coupled to the output spindle for rotation with the output spindle; 
a chuck key holder (11) configured to releasably retain a chuck key (17) having a first shaft (23) with a key (69) disposed thereon for operating the chuck, and a second shaft (21) coupled to first shaft generally perpendicular to the first shaft (fig. 3), the second shaft including a lever portion (portion of #21 that is to the right of #23 as seen in fig. 3), 
wherein the chuck key holder (11) includes a first recess (figs. 3 and 5; #49 or 51; alternatively #49 or #51, 53, 55) configured to receive the first shaft (col. 3 line 46 – col. 4 line 23) and a second recess (left side of 33 or 35 as seen in fig. 3) with a sheath (sheath of 33 or 35 formed via sidewalls 39, 41 or 45, 47 respectively) configured to receive the second shaft (fig. 3; col. 3 lines 34-36) with the lever portion exposed from the sheath (fig. 3; portion of #21 that is to the right of #23 as seen in fig. 3 is not located in the left channel/sheath of 33/35.  At the very least, the lever portion is exposed in the opening of either 53/65 or 55/66; col. 4 lines 12-23).

The Office deems Zurwelle to disclose all the cited features above.  Wherein the Applicant may argue that a motor disposed in the housing and an output spindle extending outward from the housing and configured to be rotationally driven by the motor are not explicitly disclosed, the Office notes that Elligson, which was incorporated by reference in col. 3 lines 7-13 of Zurwelle, further teaches these features.
Elligson teaches a power tool comprising a motor (40) disposed in the housing (18, 20; figs. 1 and 3) and an output spindle (56) extending outward from the housing (shown in relief in figs. 3-4) and configured to be rotationally driven by the motor (col. 4 lines 17-35).
Given the teachings of Elligson and the suggestion of Zurwelle (col. 3 lines 7-13), it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the motor and output spindle arrangement of Elligson with the invention of Zurwelle.  Having a motor in the housing was notoriously common as it protects the motor and provides a means to have the tool driven to perform its known screwing/drilling operation.  Having an output shaft extend from the housing was equally well-known and provides a means for transmitting the force of the motor outside the shell of the housing so that the tool can be used against a workpiece or to drive a screw fastener.  This combination is also explicitly suggested by Zurwelle.

Zurwelle discloses a lock (59, 61) over the chuck key (and also a drill bit 13, 15) configured to retain the chuck key in the chuck key holder (col. 3 lines 57-65), but fails to disclose the chuck key holder including a slidable lock configured to slide over the chuck key to retain the chuck key in the chuck key holder.
However, Marks teaches disclose a drill tool holder (#370; figs. 11-14) including a slidable lock (400; paragraphs 53-54) configured to slide over the drill tool to retain the drill tool (200) in the drill tool holder (paragraphs 53-55).
Given the teachings of Marks, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the slidable lock of Marks with the chuck key holder of Zurwelle.  Zurwelle demonstrates that the same structures that secure chuck keys are often used to secure other drill tools such as drill bits.  Marks’s slidable lock, while used for a drill bit, is analogous prior art when viewed within the context of the disclosure of Zurwelle disclosing the securing of chuck keys and drill bits using the same structure.  Furthermore, Zurwelle is already concerned with a semi-moveable structure (e.g. the snap-fit walls of 59 and 61), which is used to hold the chuck key in place.  Marks teaches an alternative or additional means of securing a drill tool in place that would have been considered by one of ordinary skill in the art at the time of effective filing.  Making such a modification would provide a user with a means of securing the chuck key which would provide additional protection for the chuck key by putting a physical barrier between the key and being released.  Additionally, the cantilevered sliding motion would provide easy access to a user by having a clear area where a user could press down and easily access the chuck.

Regarding claim 7, Zurwelle discloses wherein the sheath (sheath of 33 or 35 formed via sidewalls 39, 41 or 45, 47 respectively) is configured to enable angular rotation of the chuck key (17) about the first shaft (23) between a release position where the chuck key can be removed from the holder and a retained position where the chuck key is retained in the holder, such that the second shaft (21) can be removed by grasping the lever portion and pivoting the chuck key about the first shaft (col. 4 lines 58-60; The claimed intended use limitation referring to how the key is to be removed is deemed to be capable of being achieved by Zurwelle given the similarity of holding elements of the Zurwelle relative to the instant invention).

Regarding claim 8, Zurwelle discloses wherein the chuck key holder (11) further comprises a spring clip received (col. 3 line 66 - col. 4 line 3) in the first recess (figs. 3 and 5; #49 or 51; alternatively #49 or #51, 53, 55) for retaining the first shaft in the first recess.

Regarding claim 9, Zurwelle discloses wherein the first recess is configured to releasably retain a tool bit when the chuck key is removed from the chuck key holder (col. 3 lines 25-36; col. 4 lines 38-42).

Regarding claim 10, Zurwelle as modified by Marks above discloses wherein the lock (Marks - 400) is slidable (Marks – paragraphs 53-55) over (Marks – fig. 14 – the lock 400 slides over the top of the entire bit and would therefore slide over the top of the first shaft of the combination) the first shaft (Zurwelle - 23) when the first shaft is received in the first recess (Marks – fig. 14).

Regarding claim 11, Zurwelle discloses a power tool (27) comprising: 
a housing (28, 30); 
a motor disposed in the housing (col. 2 lines 65-68 – “motor housing 28”; also col. 3 lines 7-13, see Elligson below); 
an output spindle extending outward from the housing and configured to be rotationally driven by the motor (col. 3 lines 7-13, see Elligson below); 
a keyed chuck (29) coupled to the output spindle for rotation with the output spindle; 
a chuck key holder (11) configured to releasably retain a chuck key (17) with a key disposed thereon for operating the chuck, the chuck key holder including a body (11) and a recess (49, 51, 53, 55, left side of 33/35) configured to receive the chuck key.

Wherein the Applicant may argue that a motor disposed in the housing and an output spindle extending outward from the housing and configured to be rotationally driven by the motor are not explicitly disclosed, the Office notes that Elligson, which was incorporated by reference in col. 3 lines 7-13 of Zurwelle, further teaches these features.
Elligson teaches a power tool comprising a motor (40) disposed in the housing (18, 20; figs. 1 and 3) and an output spindle (56) extending outward from the housing (shown in relief in figs. 3-4) and configured to be rotationally driven by the motor (col. 4 lines 17-35).
Given the teachings of Elligson and the suggestion of Zurwelle (col. 3 lines 7-13), it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the motor and output spindle arrangement of Elligson with the invention of Zurwelle.  Having a motor in the housing was notoriously common as it protects the motor and provides a means to have the tool driven to perform its known screwing/drilling operation.  Having an output shaft extend from the housing was equally well-known and provides a means for transmitting the force of the motor outside the shell of the housing so that the tool can be used against a workpiece or to drive a screw fastener.  This combination is also explicitly suggested by Zurwelle.

Zurwelle discloses a lock (59, 61) over the chuck key (and also a drill bit 13, 15) configured to retain the chuck key in the chuck key holder (col. 3 lines 57-65), but fails to disclose the chuck key holder including a slidable lock that is coupled to the body and configured to slide over the chuck key when retained in the recess to retain the chuck key in the recess.
However, Marks (figs. 11-14) teaches a slidable lock (400; paragraphs 53-54) that is coupled to the body (paragraph 53) and configured to slide over the drill tool when retained in the recess to retain the drill tool in the recess (370; paragraphs 53-55).
Given the teachings of Marks, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the slidable lock of Marks with the chuck key holder of Zurwelle.  Zurwelle demonstrates that the same structures that secure chuck keys are often used to secure other drill tools such as drill bits.  Marks’s slidable lock, while used for a drill bit, is analogous prior art when viewed within the context of the disclosure of Zurwelle disclosing the securing of chuck keys and drill bits using the same structure.  Furthermore, Zurwelle is already concerned with a semi-moveable structure (e.g. the snap-fit walls of 59 and 61), which is used to hold the chuck key in place.  Marks teaches an alternative or additional means of securing a drill tool in place that would have been considered by one of ordinary skill in the art at the time of effective filing.  Making such a modification would provide a user with a means of securing the chuck key which would provide additional protection for the chuck key by putting a physical barrier between the key and being released.  Additionally, the cantilevered sliding motion would provide easy access to a user by having a clear area where a user could press down and easily access the chuck.

Regarding claim 15, Zurwelle discloses wherein the recess (49, 51, 53, 55, left side of 33/35) is configured to receive a T-shaped chuck key (17; fig. 3), the recess including a first recess portion (figs. 3 and 5; #49 or 51; alternatively #49 or #51, 53, 55) configured to receive a first shaft (23) of the chuck key with the key (69) disposed thereon and a second recess portion (left side of 33 or 35 as seen in fig. 3) configured to receive a second shaft (21) of the chuck key coupled to the first shaft of the chuck key generally perpendicular to the first shaft (fig. 3).

Regarding claim 16, Zurwelle discloses wherein the body includes a sheath (sheath of 33 or 35 formed via sidewalls 39, 41 or 45, 47 respectively) configured to receive a one end portion of the second shaft (fig. 3; col. 3 lines 34-36) of the chuck key with a lever portion of the chuck key exposed from the sheath (fig. 3; portion of #21 that is to the right of #23 as seen in fig. 3 is not located in the left channel/sheath of 33/35.  At the very least, the lever portion is exposed in the opening of either 53/65 or 55/66; col. 4 lines 12-23).

Regarding claim 17, Zurwelle discloses wherein the sheath (sheath of 33 or 35 formed via sidewalls 39, 41 or 45, 47 respectively) is configured to enable angular rotation of the chuck key (17) about the first shaft (23) between a release position where the chuck key can be removed from the holder and a retained position where the chuck key is retained in the holder, such that the second shaft (21) can be removed by grasping the lever portion and pivoting the chuck key about the first shaft (col. 4 lines 58-60; The claimed intended use limitation referring to how the key is to be removed is deemed to be capable of being achieved by Zurwelle given the similarity of holding elements of the Zurwelle relative to the instant invention).

Regarding claim 18, Zurwelle as modified by Marks above discloses wherein the slidable lock (Marks - 400) includes a sliding lock body configured to slide over the first shaft when the first shaft is received in the first recess (Marks – paragraphs 53-55).

Claim(s) 2-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle (US Patent 4,954,026) in view of Elligson (US Patent 5,025,903) in view Marks (PG Pub 2006/0022002 A1) in view of Dagnan, III et al. (US Patent 10,183,394 B1) hereinafter referred to as Dagnan.
Regarding claim 2, Zurwelle discloses wherein the chuck key holder (11) is coupled to the housing (col. 2 lines 65 - 68), but fails to disclose where it is removably coupled.
However, Dagnan (fig. 15) teaches a tool accessory holder (10; col. 6 lines 58-60 – “other construction accessories”) that is removably coupled (via #44; col. 6 lines 51-67; col. 8 lines 20-30) to the housing (5000).
Given the teachings of Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the chuck key holder of Zurwelle be removably attached to the housing as the tool accessory holder was for Dagnan.  Doing so would allow the holder to be used with different tools that might also require similar accessories to be effectively operated.  It would also allow a user to better customize the location of the holder so that they may have more convenient access to various accessories.

Regarding claim 3, Zurwelle as modified by Dagnan above discloses wherein the housing (Zurwelle – 28, 30; Dagnan – fig. 15, #5000) includes a handle portion (Zurwelle – 30; Dagnan – fig. 15, #5000) and the chuck key holder (Zurwelle – 11; Dagnan – 10) is removably coupled to the handle portion (Dagnan - via #44; col. 6 lines 51-67; col. 8 lines 20-30).
Given the teachings of Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the chuck key holder of Zurwelle be removably attached to the housing as the tool accessory holder was for Dagnan.  Doing so would allow the holder to be used with different tools that might also require similar accessories to be effectively operated.  It would also allow a user to better customize the location of the holder so that they may have more convenient access to various accessories.

Regarding claim 4, Zurwelle as modified by Dagnan above discloses wherein the handle portion (Zurwelle – 30; Dagnan – fig. 15, #5000) includes a handgrip configured to be grasped by a hand of a user and a guard disposed in front of the handgrip with a space between the handgrip and the guard with the chuck key holder removably coupled to the guard (Dagnan – col. 8 lines 20-30; fig. 15 see below).

    PNG
    media_image1.png
    869
    761
    media_image1.png
    Greyscale


Regarding claim 5, Zurwelle as modified by Dagnan above discloses wherein the chuck key holder (Zurwelle – 11; Dagnan – 10) includes a body having an at least partially U-shaped cross section (Zurwelle – figs. 7 and 9, U-shaped cross sections of 51, 33 and 35) and configured to wrap at least partially around the handle portion (Dagnan – fig. 15; col. 8 lines 20-30).

Regarding claim 6, Zurwelle as modified by Elligson and Dagnan discloses a battery receptacle (Elligson – 12; col. 4 lines 1-4; Dagnan – fig. 15) coupled to a base of the handle portion opposite the motor housing for powering the motor (Elligson – 12; col. 4 lines 1-4; Dagnan – fig. 15; col. 8 lines 28-30, 55-61).
Given the teachings of Elligson and Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the battery receptacle of Elligson and Dagnan with the invention of Zurwelle.  Doing so would provide a portable power source to power the tool and allow it to actuate.

Regarding claim 12, Zurwelle discloses wherein the chuck key holder (11) is coupled to the housing (col. 2 lines 65 - 68), but fails to disclose where it is removably coupled.
However, Dagnan (fig. 15) teaches a tool accessory holder (10; col. 6 lines 58-60 – “other construction accessories”) that is removably coupled (via #44; col. 6 lines 51-67; col. 8 lines 20-30) to the housing (5000).
Given the teachings of Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the chuck key holder of Zurwelle be removably attached to the housing as the tool accessory holder was for Dagnan.  Doing so would allow the holder to be used with different tools that might also require similar accessories to be effectively operated.  It would also allow a user to better customize the location of the holder so that they may have more convenient access to various accessories.

Regarding claim 13, Zurwelle as modified by Dagnan above discloses wherein the housing (Zurwelle – 28, 30; Dagnan – fig. 15, #5000) includes a handle portion (Zurwelle – 30; Dagnan – fig. 15, #5000) and the chuck key holder (Zurwelle – 11; Dagnan – 10) is removably coupled to the handle portion (Dagnan - via #44; col. 6 lines 51-67; col. 8 lines 20-30).
Given the teachings of Dagnan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the chuck key holder of Zurwelle be removably attached to the housing as the tool accessory holder was for Dagnan.  Doing so would allow the holder to be used with different tools that might also require similar accessories to be effectively operated.  It would also allow a user to better customize the location of the holder so that they may have more convenient access to various accessories.

Regarding claim 14, Zurwelle as modified by Dagnan above discloses wherein the chuck key holder (Zurwelle – 11; Dagnan – 10) includes a body having an at least partially U-shaped cross section (Zurwelle – figs. 7 and 9, U-shaped cross sections of 51, 33 and 35) and configured to wrap at least partially around the handle portion (Dagnan – fig. 15; col. 8 lines 20-30).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments are based on amendments to the independent claims which introduce new limitations.  While the amendments are deemed to overcome the previous rejection of record, a new rejection, necessitated by the Applicant’s amendments, is deemed to read on the claimed combination.  In particular, the newly cited Marks reference is deemed to teach the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731